Laws 1917, c. 147, s. 20, as amended by Laws 1919, c. 99, s. 4, provides: "Sect. 20. The procuring, possessing, furnishing, giving away or transporting intoxicating liquor, except as provided for in chapter 147 of the Laws of 1917 or amendments thereto, and any shift or device to evade the provisions of any law now or hereafter in force, in relation to intoxicating liquor are prohibited, and the penalties for a violation of any of the provisions of this section shall be the same as in the case of selling or keeping for sale intoxicating liquor; provided that the provisions of this section shall not apply in the case of any intoxicating liquor in the possession of *Page 243 
any person within this state which has been lawfully procured by such person, but the possession of any intoxicating liquor within this state shall be prima facie evidence of violation of this section."
The possession of intoxicating liquors which is here constituted prima facie evidence of a violation of the statute is neither expressly nor impliedly made to depend upon the ownership or control of the premises where the liquor is found. Thomopoulos' ownership of the premises was not conclusive evidence of possession. Whether he might also have been found to have been in possession of the liquors is immaterial and has not been considered. The requests for instructions were properly denied.
Exceptions overruled.
All concurred.